                      Case 1:21-mj-00276-RMM Document 1 Filed 03/04/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
    Ezekiel Kurt Stecher (AKA: Zeke Stecher)
                                                                     )
                 DOB: XXXXXX                                         )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                                 in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. §§ 231(a)(3) and 2- Civil Disorder,
        18 U.S.C. § 111 (a)(1) - Assault on a Federal Officer ,
        18 U.S.C. § 1752(a)(1),(2),(3,), and (4) - Knowingly Entering or Remaining in a physical violence against
        any person or property in any restricted building or grounds,
        40 U.S.C. § 5104(e)(2)(D)(E) and (F) - Violent Entry or Disorderly Conduct, obstruct, or impede passage,
        and engage in physical violence on Capitol Grounds ,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress.
          This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                       Daniel J. Senters, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                          2021.03.04
                                                                                                          16:24:08 -05'00'
Date:             03/04/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                      Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
